DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2, 5, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that mathematical operations of Claim 5 are interpreted as requiring more that a simple comparison.
Claims 10 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11 – 16 and 18 - 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites the limitation the locator unit type. There is insufficient antecedent basis for this limitation in the claim (see Examiner’s note in the Rejection of Claim 1 directed to the Preamble).
Independent Claim 1 recites the limitation in an associated memory. It is ambiguous as to what the memory is associated with. 
Claim 2 recites the limitation an associated memory. It is ambiguous as to what the memory is associated with OR if an associated memory is the same as – or different from an associated memory as recited in Claim 1 (to which Claim 2 depends).

Claim 4 recites the limitation:
wherein determining the one or more rotation angles for the one or more locator units comprises 
comparing the one or more received dimensional values for each locator unit of the one or more locator units with one or more dimensional values corresponding to one or more rotation angles in a configuration table pertaining to the locator unit type.

It is ambiguous as to how comparing per se. received dimensional values with dimensional values found/listed in a (lookup) table can be used to determine rotation angles. Received dimensional values, however, can be used as e.g., an index/reference to lookup the dimensional values (as received), in a lookup table. The rotational angles can then be determined by association with the dimensional values  in the table. 

Independent Claims 1, 10, and 17 recite (in part):
1. A method for automatically configuring one or more rotation angles for one or more associated locator units, the method comprising:

10. An apparatus for automatically configuring one or more associated rotation angles, the apparatus comprising: 

17. An apparatus for automatically configuring one or more rotation angles for one or more associated locator units, the apparatus comprising at least one processing component configured to:

While the Preamble states that an automatic configuration is performed, it is ambiguous as to how the configuration is performed (i.e. the body of the claims do not support such configuration). 

Appropriate correction is required.

Drawings

The drawings are objected to because they are not believed to be accurate.  See attached markup to exemplary Fig. 1A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Notes

Claim 1 recites the limitation one or more rotation angles. It is ambiguous as to whether one or more rotation angles are the same or different than the one or more rotation angles recited in the Preamble (see Examiner’s note in the Rejection of Claim 1 directed to the Preamble).
The Examiner notes an attempt to reach the Applicant’s Representative was made and voicemail left (9DEC22). No response was received before posting this Office Action.

Prior Art

While not explicitly relied on or cited in the Rejection, the following prior art made of record is believed to be pertinent or material to the present application and has been included in the PTO-892 Notice of References Cited. 
2021/0058740 to HE et al.
2022/0201428 to ERTAN et al.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0358459 to SINGHAR et al. (hereinafter “SINGHAR”).

Regarding Claim 1, SINGHAR discloses a method for automatically configuring one or more rotation angles for one or more associated locator units (The Examiner notes that: 1) while it is unclear if the Preamble is intended as intended use, when reading the preamble in the context of the entire claim, the preamble recitation directed to automatically configuring one or more rotation angles for one or more associated locator units is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02; 2) rotation angles are claimed to be “determined” (not “configured”); and 3) while the claim, as a whole, appears to be directed to “determining” an object location, from e.g., ¶ 0076 of the Specification, the invention appears to be directed at ensuring orientation of the locator unit [is] within a particular degree of accuracy.), the method comprising:
receiving, from the one or more locator units, one or more dimensional values pertaining to the orientation of the one or more locator units (each of the RF signal sources 108 may be assigned a specific physical location in the indoor environment 100, for example, x, y, z coordinate points and orientation, for example, pitch, roll, yaw, with respect to the origin O.sub.b of the common frame of reference. … the RF signal sources 108 may store their respective positions, orientations and identification information and may be configured to communicate the assigned coordinate positions, orientations and identification information to the UE device 102 via RF signal signals. The UE device 102 may process the received position and orientation information of the RF signal sources 108. [¶ 0041]. The Examiner notes that: 1) there is no claim or requirement as to the dimensional values being distinct or different from the rotation angles; and 2) it is ambiguous as to who/what does the receiving.); 
determining, based at least in part on the one or more received dimensional values for each of the one or more locator units and a configuration table pertaining to the locator unit type, one or more rotation angles for each of the one or more locator units (The position information and the orientation information of the RF signal sources may be stored in a database … the RF signal sources 108 may store their respective positions, orientations and identification information and may be configured to communicate the assigned coordinate positions, orientations and identification information to the UE device 102 via RF signal signals. The UE device 102 may process the received position and orientation information of the RF signal sources 108 … to determine its position and orientation information relative to the common frame of reference in the indoor environment. [¶ 0041]. The Examiner notes that: 1) rotation angles are interpreted as angles that define a 3D orientation (i.e., a 3D direction vector) in a 3D coordinate system; and 2) it is ambiguous as to who/what does the determining.);
storing the one or more rotation angles for the each of the one or more locator units in an associated memory (The position information and the orientation information of the RF signal sources may be stored in a database of computer server 106. [¶ 0041]. The Examiner notes that it is ambiguous as to who/what does the storing.); and 
determining a location for one or more objects in an environment based at least upon the one or more rotation angles for each of the one or more locator units (The UE device 102 may process the received position and orientation information of the RF signal sources 108 … to determine its position and orientation information relative to the common frame of reference in the indoor environment. [¶ 0041]. The Examiner notes that it is ambiguous as to who/what does the determining.).

Regarding Claim 3, SINGHAR discloses the method of claim 1.
SINGHAR further discloses: 
wherein the one or more dimensional values pertaining to the orientation of the one or more locator units correspond to a roll, pitch, and yaw value  and wherein the configuration table pertaining to the locator unit type provides one or more corresponding rotation angles for a particular roll, pitch, and yaw value (each of the RF signal sources 108 may be assigned a specific physical location in the indoor environment 100, for example, x, y, z coordinate points and orientation, for example, pitch, roll, yaw, with respect to the origin O.sub.b of the common frame of reference. … The position information and the orientation information of the RF signal sources may be stored in a database … the RF signal sources 108 may store their respective positions, orientations and identification information and may be configured to communicate the assigned coordinate positions, orientations and identification information to the UE device 102 via RF signal signals. The UE device 102 may process the received position and orientation information of the RF signal sources 108. … the RF signal sources 108 may store their respective positions, orientations and identification information and may be configured to communicate the assigned coordinate positions, orientations and identification information to the UE device 102 via RF signal signals. The UE device 102 may process the received position and orientation information of the RF signal sources 108 … to determine its position and orientation information relative to the common frame of reference in the indoor environment. [¶ 0041])

Regarding Claim 4, SINGHAR discloses the method of claim 1.
SINGHAR further discloses: 
wherein determining the one or more rotation angles for the one or more locator units comprises comparing the one or more received dimensional values for each locator unit of the one or more locator units with one or more dimensional values corresponding to one or more rotation angles in a configuration table pertaining to the locator unit type (The position information and the orientation information of the RF signal sources may be stored in a database … the RF signal sources 108 may store their respective positions, orientations and identification information and may be configured to communicate the assigned coordinate positions, orientations and identification information to the UE device 102 via RF signal signals. The UE device 102 may process the received position and orientation information of the RF signal sources 108 … to determine its position and orientation information relative to the common frame of reference in the indoor environment. [¶ 0041]);

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over SINGHAR in view of U.S. Patent Publication 2018/0167774 to HODGE.

Regarding Claim 6, SINGHAR discloses the method of claim 1.
While SINGHAR discloses (The UE device 102 may process the received position and orientation information of the RF signal sources 108 … to determine its position and orientation information relative to the common frame of reference in the indoor environment. [¶ 0041], SINGHAR does not explicitly disclose, or is not relied on to disclose further comprising:
receiving, from the one or more locator units, one or more signals indicative that one or more locator units detected one or more objects in an environment; and
determining, based at least in part on the one or more rotation angles for each of the one or more locator units which received the one or more signals from the object, the position of the one or more objects within an environment.

However, in the same field of endeavor, HODGE teaches further comprising:
receiving, from the one or more locator units, one or more signals indicative that one or more locator units detected one or more objects in an environment; and determining, based at least in part on the one or more rotation angles for each of the one or more locator units which received the one or more signals from the object, the position of the one or more objects within an environment (Angulation techniques are used to determine a location based on the AOA at each detecting device, where the location of the contraband device is determined by finding the intersection of lines drawn along the angle of arrival from the GPS location of each detecting device. [¶ 0070] …  In this scenario, mobile devices 720A and 720B and wireless access point 730A all detect the presence of a contraband device 140 and send alerts depicted as 725A, 725B, and 725C to each other or to a contraband monitoring center depicted as system 300. [¶ 0072])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SINGHAR with that of HODGE for advantage to detect, locate … wireless and cellular devices. (HODGE: ¶ 0016)

Regarding Claim 7, the combination of SINGHAR and HODGE teaches the method of claim 6.
HODGE further teaches wherein the one or more signals are indicative of an angle of arrival or angle of departure between each of the one or more locator units and each of the one or more objects (Angulation techniques are used to determine a location based on the AOA at each detecting device, where the location of the contraband device is determined by finding the intersection of lines drawn along the angle of arrival from the GPS location of each detecting device. [¶ 0070] …  In this scenario, mobile devices 720A and 720B and wireless access point 730A all detect the presence of a contraband device 140 and send alerts depicted as 725A, 725B, and 725C to each other or to a contraband monitoring center depicted as system 300. [¶ 0072])

Motivation to combine the teaching of SINGHAR with that of HODGE given in Claim 6 above.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over SINGHAR in view of U.S. Patent Publication 2022/0013007 to BALASUBRAMANIAN et al. (hereinafter “BALASUBRAMANIAN”).

Regarding Claim 8, SINGHAR discloses the method of claim 1.
While does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, BALASUBRAMANIAN teaches:
wherein the one or more dimensional values pertaining to the orientation of the one or more locator units are received in an instance the change in orientation of the one or more locator units satisfies one or more predefined dimensional threshold values (a relative movement event may be a change in an angle (e.g., a yaw angle, a pitch angle, a roll angle, and/or the like) of VRU device 110 (e.g., an amount of change in a particular angular direction) satisfying a change in angle threshold. [¶ 0046] … shown in FIG. 4 … process 400 may include transmitting, to a VUE device, an indication of an event associated with the VRU device based at least in part on determining that the parameter satisfies the one or more thresholds (block 420). … the VRU device … may transmit, to a VUE device, an indication of an event associated with the VRU device based at least in part on determining that the parameter satisfies the one or more thresholds. [¶ 0064] … Process 400 may include additional aspects, such as any single aspect or any combination of aspects described below and/or in connection with one or more other processes described elsewhere herein. [¶ 0065])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SINGHAR with that of BALASUBRAMANIAN for advantage where movement-based alerts may permit the … device to more quickly identify … impending … [and] to more quickly provide alerts. (BALASUBRAMANIAN: ¶ 0022)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644